DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper content of an abstract of the disclosure. The Abstract of the instant application contains 331 words.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “an antenna array of antennas” in line 1, “the antenna array” in lines 2-3, “each of the antennas” in line 8, “each antenna” in line 11. First, it is unclear if “an antenna array of antennas” should read as “an antenna array.” Secondly, it is not clear if “each of the antennas” in line 8 and “each antenna” in line 11 is of “an antenna array” in line 1 or not. The applicant needs to clarify the claim language. Each of the claims 2-11 depend directly or indirectly on independent claim 1, and are therefore also rejected.
Claim 6 states that “the method transfers the range data bins to the remote access memory arranged in a pattern after the range data bin for a cycle of chirps has so that after the data for a cycle of chirps has been transferred 
In claim 7, the variable C is not defined. Furthermore, step (f) does not perform transfer to the remote burst memory.
In claim 8, if the number of chirps is equal to 2, then the condition of having “no blank rows” cannot be fulfilled since in claim 1 it is stated that the “the data filled rows being separated vertically from adjacent data filled rows by multiple rows which do not contain any bursts of data associated with the chirp”, in other words at least 2 rows of separation, leaving thus gaps between rows in this case.
In claim 9, the subject matter of claim 9 is not clear, or must be indicated that “the method of claim 1 is carried out”.

Allowable Subject Matter
Claims 1-11 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Allowable subject matter: 
“(c) transferring in a sequence of bursts the range bin data for the first chirp from the local storage memory to a remote burst access memory where the range bin data is arranged in a grid pattern, the grid pattern comprising data filled rows containing two or more unique range bins of data for the first chirp held in a continuous strip of the remote burst access memory, the data filled rows being separated vertically from adjacent data filled rows by multiple rows which do not contain any bursts of range data associated with the first chirp”, “(e) repeating step (c) after the range bin data for each subsequent chirp has been stored in the local storage memory so as to transfer in a sequence of bursts the range bin data for each subsequent chirp of data from the local storage memory to the remote burst access memory where the data is arranged in the same grid pattern used for step (c) but offset vertically by one or more rows to fit within the rows in a column that have not been written with range bin data for any previously processed chirp in the cycle,  (f) transferring from the remote burst access memory into the local storage memory, in one or more bursts, at least one continuous vertical block of range bin data from the remote block that has a length equal to the number of different range bins.” 

Rao et al. (US 2017/0363711 A1) teaches FMCW radar signal processing (para 10, Figs. 1-2); the radar system portion 100 includes an analog block 110 that represents the respective analog front end components (antenna(s) (para 21); radar data received at multiple antennas (or more generically multiple channels). The range FFT data for multiple antennas across multiple chirps in a frame are computed and transferred (para 41); HWA 125 providing a FFT Engine for radar signal processing including performing a plurality of FFT calculation or computations (para 16); accelerator local memory (Fig. 2); The ADC buffers 120 and the output  MEM (Fig. 2); an external memory block 140 comprises a memory external to the HWA 125 for transferring data in chunks (blocks) between the ADC buffers 120 as well the output buffers 130 and the external memory 140 (para 24), the use of burst access memories is well known in the art; method of FMCW radar signal processing, implicit feature of a FMCW radar (para 37). 
Rao et al. (‘711) states (para 38-41) that the processing is done for one chirp and the antenna and then repeated for all the multiple antennas and multiple chirps; given the fact that the chirps for multiple antennas are received simultaneously, it is obvious for the skilled person that the loop is processed as in claim 1. Moreover, Rao et al. (‘711) indicates the possibility of FFT streaming the processing of the antennas (para 51). Rao et al. (‘711), (para 42-46) discloses a transfer of blocks including one or more range gates and multiple chirps in a frame; furthermore, implicitly, data for multiple antennas must be transferred, since it is necessary for the summation across antennas in (para 44).
The subject matter of independent claim 1 differs from the disclosure of Rao et al. (‘711) by the structure of the grid pattern:
Feature a): Each row contains in a continuous strip the data values of all the antennas for a set of two or more range bins for a given chirp.
Feature b): Given the set of all range bins contained in a row, the data values for all chirps of this set of range bins are contained in a vertical block in memory which does not contain rows corresponding to other range bins. The vertical structure of the 
The technical effect associated to this grid pattern is twofold.
Firstly, feature a) allows the maximization of the amount of data being transferred in a burst, thus efficiently exploiting length of the burst.
Secondly, features a) and b) cause that the data values for all the antennas and all the chirps corresponding to a set of two or more range bins are contained within a compact block of memory (both horizontally and vertically) and can be thus efficiently transferred from remote to local memory to perform Doppler FFT as well as further processing steps such as the estimation of angle of arrival without any further transfer from/to remote memory.
Therefore the objective technical problem is how to modify Rao et al. (‘711) to perform efficient data transfer between local memory and remote memory. 

Nugraha et al. (US 2016/0282458 A1) discloses a radar using multiple receive antennas (para 28) and FFT processing to determine range, velocity and azimuth angle (para 32). The disclosed apparatus has a remote memory (Fig. 3, “Memory”); (para 38); (para 44: a local memory); (Fig. 3 “input Buffer” and “Output Buffer”); (para 39); (para 42); (para 44]) and performs burst access to memory (para 52); (para 53). Nugraha et al. (‘458) indicates the problem of scattered access to memory and the advantage of simultaneous access to multiple input operands (para 66); (para 67). It discloses initially vaguely that the data may be structure “per amp, per antenna, per acquisition” (para 37) and then more precisely presents a memory addressing created by threes nested loops 

Ygnace et al. (US 2018/0045810 A1) is from the technical field of radar applications such as car applications (para 2); (para 3) using radars with multiple antennas (para 16) and multidimensional FFT processing to determine range, velocity and azimuth angle (para 20); (para 41). The apparatus has a processing unit (Fig. 2, “Processing stage”); (para 34: local memory); (Fig. 2, “input Buffer” and “Output Buffer”); (para 42). Ygnace et al. (‘810) discloses the use of precision changes prior to and/or after FFT calculation (para 32) while lower precision (and thus less storage consumption) in the memory (para 33). Ygnace et al. (‘810) does not provide any indication whatsoever that could lead the skilled person to implement a memory arrangement having features a) and b) of claim 1 of instant application.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Searcy et al. (US 2016/0033631 A1) discloses radar data compression system and method.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NUZHAT PERVIN whose telephone number is (571)272-9795.  The examiner can normally be reached on M-Th 7:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/NUZHAT PERVIN/Examiner, Art Unit 3648                                                                                                                                                                                                        
/VLADIMIR MAGLOIRE/Supervisory Patent Examiner, Art Unit 3648